DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 15th, 2022 have been entered. Claims 5-8 remain pending in the application. Applicant’s amendments to the claims have overcome the Drawing, Specification, and Claim Objections alongside each and every 112b previously set forth in the Non-Final Office Action mailed February 15th, 2022 and are hereby withdrawn in light of their correction. However, new 112a Rejections and 112b Rejections are necessitated in light of applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the limitation “pivotal connection between said motor and said first cross member of said first frame and said pivotal connection between said piston and said second cross member of said second frame” is recited. Notably, there is no possession for this particular limitation in the original disclosure. Notably, applicant has previously disclosed and depicted “motor pivotally coupled to said first cross member of said second frame, a piston extending from said motor and pivotally connected to said second cross member of said first frame. It is considered for the purposes of examination that the limitation “said pivotal connection between said motor and said first cross member of said first frame and said pivotal connection between said piston and said second cross member of said second frame” should read as “said pivotal connection between said motor and said first cross member of said [[first]] second frame and said pivotal connection between said piston and said second cross member of said [[second]] first frame”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “pivotal connection between said motor and said first cross member of said first frame and said pivotal connection between said piston and said second cross member of said second frame” is recited. Notably, there is no possession for this particular limitation in the original disclosure. Notably, applicant has previously disclosed and depicted “motor pivotally coupled to said first cross member of said second frame, a piston extending from said motor and pivotally connected to said second cross member of said first frame. Notably, it is not clear how the connection has seemed to swap from the first cross member of the second frame, with the second cross member of the second frame, and likewise swapping the second cross member of the first frame with the first cross member of the second frame respectively. Such limitations should likely be construed in claim 6 to read as “said pivotal connection between said motor and said first cross member of said [[first]] second frame and said pivotal connection between said piston and said second cross member of said [[second]] first frame”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (Spanish Pub. No. ES1039044U) in view of Jehn (U.S. Pub. No. 20030033672)
Regarding claim 5, Garrido discloses (FIGS. 1 and Modified FIG. 1) a bed base elevation system (As illustrated in FIG. 1) configured for supporting a bed base and a mattress and for adjusting a height of the bed base and mattress ([0019] “obtain the elevation or descent of the upper chassis (6), on which the bed base is located”), said system comprising: a rectangular first frame  (4’; FIG. 1) and a rectangular second frame (4; FIG. 1) hinged together at a central point (5) of said first frame and second frame (as illustrated in FIG. 1); said first frame having a first cross member at a lower end of said first frame (the lateral bar proximate the leftmost wheels 3; FIG. 1), a first crossbar (correspondent to bar nearest 8/8’; FIG. 1) at an upper end of said first frame, and a second cross member (12; FIG. 1) oriented between said first cross member and said first crossbar (As illustrated in FIG. 1), said first frame having a bottom end (nearest 3; FIG. 1) with ground- engaging wheels (3; FIG. 1), said first crossbar pivotally coupled to said first frame (As illustrated in FIG. 1, the frame is capable of pivoting relative to the first cross bar upon which the forks are located) and having a bracket (forks protruding upward; FIG. 1) for coupling to said bed base ([0019]); said second frame (4’) having a first cross member (correspondent and in connection with 10; FIG. 1) at a lower end of said second frame (As illustrated in FIG. 1) and a second crossbar (correspondent bar nearest 7/7’; FIG. 1) at an upper end of said second frame, said second crossbar having a bracket for coupling with the bed base (forks protruding upward as illustrated in FIG. 1), said lower end of said second frame having a ground- engaging bottom surface (through 3; FIG. 1); a motor (10; FIG. 1) pivotally coupled to said first cross member of said second frame (as illustrated in FIG. 1), a piston extending from said motor and pivotally connected to said second cross member of said first frame for pivoting said first frame relative to said second frame (as illustrated in FIG. 1).
However, Garrido still does not explicitly disclose ground- engaging wheels particularly for moving said first frame relative to said second frame and a ground engaging immobilizing bottom surface.
Regardless, Jehn teaches (FIGS. 1-5) an elevating surface for medical applications (title, Abstract), where there is provided two rectangular frames (61/76; FIG. 1), where the frames are rectangular (as illustrated in FIGS. 1-5) wherein the first frame is provided a first cross member (68/20; FIGS. 1 and 4) a first cross bar (correspondent 70/72/74; FIG. 1) and a second cross member (112; FIGS. 1 and 5), and the second frame is provided a first cross member (correspondent 22/82; FIG. 1) nearest the lower end thereof, a second cross bar (correspondent 88; FIG. 1), and an actuator (18; FIG. 1) is coupled between the first cross member of the second frame and the second cross member of the first frame, where the lower first cross members are provided ground engaging wheels (as illustrated in FIG. 1) with locks thereof (as illustrated in FIG. 1 and clarified in [0019]: “swivel lock wheels 58”) that operate as a ground engaging immobilizing bottom surface.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated by modifying the cross members correspondent and directly connected with the wheels as Jehn demonstrates (FIGS. 1-5) into the frame elements of Garrido (as illustrated in FIG. 1). Where the results would have been predictable as both Jehn and Garrido are concerned with medical supports with controllable elevating actuation schemes and utilize a very similar scissor lift arrangement. Where the modification thereof would advantageously reduce the overall weight of the assembly while still availing operation, thereby improving the handling of the apparatus, thereby improving it’s overall application to a variety of environments and furthermore enhance and expedite maintenance thereof with fewer rigid components. Where further, the inclusion of the locking mechanisms of Jehn would eminently enable Garrido to be rendered stationary upon the user’s election, where at least two to one longitudinal side would further arrest rotational and linear motions of the bedding assembly of Garrido, thereby enabling the bed for transport by vehicle where a stationary bottom would be necessary, or keeping the bed from shifting amidst occupant movements.
Regarding claim 8, Garrido in view of Jehn discloses (Garrido: 1) the bed base elevation system, according to claim 5, wherein said first frame and the second frame are made from tubes having a quadrangular cross-sectional shape (as illustrated in FIG. 1).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido in view of Jehn in further view of Allevato et al. (U.S. Pat. No. 5720059); hereafter “Allevato”.
Regarding claim 6, Garrido in view of Jehn discloses (Garrido: FIGS. 1 and Modified FIG. 1) the bed base elevation system, according to claim 5, wherein said pivotal connection between said piston and said first cross member of said second frame (Modified FIG. 1 “articulation”) and said pivotal connection (Modified FIG. 1 “intermediate articulation”) between said motor (10) with the second cross member of the first frame (Modified FIG. 1; correspondent with Jehn: 22/82; FIG. 1) comprise {pivot points}.

    PNG
    media_image1.png
    744
    984
    media_image1.png
    Greyscale

Modified FIG. 1
However, while Garrido eminently possesses pivot points at the articulation regions indicated in Modified FIG. 1 (elsewise, absence of any pivot with the particular disposition of the motor structure as illustrated in FIG. 1 would remain rigid and unmoving) Garrido does not explicitly disclose wherein the articulations of either end of the actuator are established through pins that pass through lugs and are stabilized by end washers.
Regardless, Allevato teaches (FIGS. 6 and 8) an actuated bedding assembly (title) wherein there is provided an actuator (comprising 64 and 184; FIGS. 6 and 8), where there is a cross member (98; FIG. 8) and actuations at either end (107/110/108/118; FIG. 6 and 178/180/182/176; FIG. 8) that are established through pins (107; FIG. 6/178; FIG. 8), that pass through lugs (118; FIG. 6; 176; FIG. 8), and are stabilized by end washers (110; FIG. 6/182; FIG. 8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pin, lug, and washer articulation configuration of Allevato (107/110/108/118; FIG. 6 and 178/180/182/176; FIG. 8) into the respective pivotal connection ends ends of Garrido (Modified FIG. 1, both articulations at either end thereof). Where the results would have been predictable as both Garrido and Allevato are concerned with actuated linkages that are held together by hardware (As illustrated in FIGS. 1 of Garrido and FIGS. 6 and 8 of Allevato). Where advantageously, it is known in engineering that washers are used to alleviate and equally distribute the load bearing on a torque or pivoting element, thereby extending the longevity of the overall assembly about the active portions thereof.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido in view of Jehn in further view of Harada (U.S. Pat. No. 6178575) and Bly et al. (U.S. Pat. No. 8256048); hereafter “Bly” where Bly is used as an exemplary/teaching reference.
Regarding claim 7, Garrido in view of Jehn discloses (Garrido: FIG. 1 and Modified FIG. 1) the bed base elevation system, according to claim 5, characterized in that the articulations (5; FIG. 1) between the frame structures are performed by pins (14).
However, Garrido does not explicitly disclose wherein the articulations further comprise bearings with pins that are stabilized by end washers.
Regardless, Harada teaches (FIGS. 5-9) pivoting/articulating members relative to each other (as illustrated in FIGS. 5-9), wherein the articulation comprises bearings (10a; FIG. 6) with a pin (7; FIG. 6) that are stabilized by end washers (10b; FIG. 6).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the articulation considerations of Harada (FIGS. 6) into the articulations of Garrido (about 5; FIG. 1). Where the results would have been predictable as both Garrido and Harada are concerned with actuation assemblies for conveying people thereon in a hospital setting. Where further advantageously, the inclusion of bearings and end washers would eminently reduce the sheer and frictional stresses between the frame structure members (Garrido: 4/4’; FIG. 1), and the use of washers on ends thereof would further advantageously more equally distribute the loading of the bearing/surfaces to extend the longevity of the apparatus for rationale similarly considered in claim 6 prior. Where further, Bly teaches “These pivoting joints may also employ conventional bushings or bearings in the link 62 holes and/or the bracket 54 holes to reduce friction and/or noise” (Col. 3, lines 45-61) in the context of frame members hinging together (FIG. 3), establishing that it is known in the art of scissor-configured linkages to utilize bearing configurations to reduce noise between adjacent pivoting members.
Response to Arguments
Applicant’s arguments, see Remarks (pages 7-8), filed July 15th, 2022, with respect to Drawing, Specification and Claim Objections alongside 112b Rejections\ have been fully considered and are persuasive.  The Drawing, Specification and Claim Objections alongside 112b Rejections of February 15th, 2022 has been withdrawn. 
However, new 112a Rejections alongside 112b Rejections are necessitated in light of applicant’s amendments to the claims.
Applicant’s arguments with respect to claim(s) 5-8 (previously 1-4) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 5, applicant alleges that Garrillo in view of Harris fails to disclose the particulars of applicants invention, particularly the bottom end of the first rectangular frame having a ground engaging immobilizing bottom surface that moves relative to the second frame has now been addressed by Jehn which appears to disclose such a ground engaging immobilizing bottom surface alongside the particular framework/assemblage applicant contests with regards to the location of the crossbars/cross frame members with respect to the motors connection. Where Jehn avails such a construction analogous to applicant’s invention with the beneficial qualities contemplated of reducing the weight, improving the handling and versatility of the design and availing securement for transit and similar situations such as in a vehicle.
Therefore, claims 5-8 are rejected under 103 with Garrillo in view of Jehn (alongside Allevato, Harada, and Bly).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/24/2022